                               GLASS & HOGROGIAN LLP
                          ATTORNEYS AND COUNSELORS AT LAW
                               A Limited Liability Partnership
                                      85 Broad Street
                                   WeWork – 18th Floor
                                   New York, NY 10004
                                  TEL. NO. 212-537-6859
                                  FAX NO. 845-510-2219

                                      E-mail: jharlow@ghnylaw.com
Jordan F. Harlow
        Partner

                                          August 22, 2019

BY FAX and ECF
Honorable James Orenstein
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:      Clarke v. N.Y.C. Dep’t of Educ., et al.
                        Civ. Action No. 18 Civ. 1850 (NGG) (JO)
                        Request for Extension of Time to File Plaintiff’s Response to Defendants’
                        Motion for Summary Judgment

Dear Judge Orenstein:

        I am the attorney for Plaintiff in the above-referenced matter. I write to request an
extension of time to file Plaintiff’s Response to Defendants’ Motion for Summary Judgment from
August 30, 2019 to September 13, 2019. The reason for this request is that we require time to
secure declarations from necessary witnesses as well as review the record. Additionally, we did
not receive copies of Defendants’ motion papers and support exhibits until several days after they
were filed. This is the third request for an extension of time regarding this motion; the first request
made by Defendants was terminated as moot and Defendants’ second request was granted. This is
Plaintiff’s first request for an extension of time.

       I have spoken with Defendant’s attorney and she consents to this adjournment request. The
new proposed date for the filing of Defendants’ Reply and the new return date would be September
27, 2019.

       Thank you for your consideration of this request for an extension of time for Plaintiff to
submit her response.


                                                  1
    Respectfully submitted,

    /s: Jordan F. Harlow
    JORDAN HARLOW




2
